                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      March 2, 2020


BY ECF
The Honorable Jesse M. Furman
United States District Judge
40 Foley Square
New York, New York 10007

       Re:     United States v. Julio Marquez-Alejandro, et al.,
               S6 16 Cr. 387 (JMF)

Dear Judge Furman:

       The Government respectfully requests that the Court accept for public filing a partially
redacted version of its March 2, 2020 letter regarding racketeering evidence (the “Third Enterprise
Letter”). A version of the Third Enterprise Letter containing the proposed redactions is being
simultaneously filed on ECF.

        The Third Enterprise Letter sets forth uncharged criminal conduct that the Government
may seek to introduce at trial as direct proof of the charged La ONU racketeering enterprise (“La
ONU” or the “Enterprise”). The proposed redactions concern disclosure material that constitutes
“sensitive disclosure material” as defined in the Protective Order (Dkt. 309) in this case; that is,
material that identifies, or could lead to the identification of, witnesses who may be subject to
intimidation or obstruction, and whose lives, persons, and property, as well as the lives, persons
and property of loved ones, will be subject to risk of harm if the material is publicly disclosed. In
short, although the Enterprise Letter does not explicitly state the source or sources of information,
the nature of the information contained in the redacted material has a tendency to identify the
Government’s witnesses to the defendants and to their unindicted co-conspirators.

        Although there is a qualified right of public access to court documents, such “documents
may be kept under seal if ‘countervailing factors’ in the common law framework or ‘higher values’
in the First Amendment framework so demand.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d
110, 124 (2d Cir. 2006). For example, the Second Circuit has recognized that documents may be
filed under seal to protect, among other things, a cooperating defendant’s safety or to further
ongoing law enforcement efforts. See United States v. Cojab, 996 F.2d 1404, 1407-09 (2d Cir.
1993) (affirming sealing order); United States v. Haller, 837 F.2d 84, 88 (2d Cir. 1988) (affirming
decision to seal that portion of a plea agreement that referred to a defendant’s ongoing
cooperation); see also Fed. R. Crim. Pro. 49.1(d) and (e) advisory committee note (permitting a
court to order filings to be made under seal, and explicitly listing, as examples, motions for
downward departure for substantial assistance and plea agreements indicating cooperation). The
                                                                                            Page 2


Second Circuit has also recognized that even docketing the applications to seal those materials
could be prejudicial, and in such cases the applications themselves and related notes to the docket
could be sealed. See United States v. Alcantara, 396 F.3d 189, 200 n.8 (2d Cir. 2005).

        As discussed in the Protective Order, the Indictment, and the Third Enterprise Letter itself,
this case presents significant witness safety concerns. Members of La ONU committed acts of
violence, including murder and assault, to protect and expand the Enterprise’s criminal operations.
(Indictment ¶ 4.b). The purposes of the Enterprise included preserving and protecting the power
of the Enterprise and its members through murder, attempted murder, and threats of violence. (Id.
¶ 3.b). The Third Enterprise Letter, like an earlier letter filed on December 27, 2019, contains
several examples of members of La ONU killing and attempting to kill suspected cooperators or
informants. Furthermore, the Government has reason to believe that La ONU’s interest in
threatening and harming suspected cooperators did not end with the arrest of the defendants in the
instant prosecution. Rather, based on debriefings with multiple cooperating witnesses and other
inmates at MDC Brooklyn, the Government understands, among other things (i) that several of the
trial defendants are actively trying to determine who is or may be cooperating with the
Government; (ii) that family members of suspected cooperators have been contacted by family
members of at least one of the trial defendants; and (iii) that at least some of the trial defendants
continue to be in contact with unindicted, non-incarcerated members of the Enterprise who
continue to run the Enterprise’s operations in Puerto Rico and New York. Accordingly, there are
strong countervailing factors against full public access here in the form of significant safety
concerns for Government witnesses and their families.

        Additionally, some of the proposed redactions concern criminal activity undertaken by the
trial defendants in concert with one or more unindicted members of the Enterprise. Premature
public disclosure of those uncharged criminal acts could put those unindicted co-conspirators on
notice of the nature, extent, and detail of the Government’s information and thus give them an
opportunity to flee, destroy evidence, obstruct justice, or threaten witnesses, thus harming ongoing
and future investigations. This, too, represents a countervailing factor that weighs against public
filing.

        The proposed redactions are narrowly tailored because they concern only material that has
not yet been publicly disclosed and that has a tendency to identify Government witnesses. The
Government anticipates that the majority of the redacted material could be filed in unredacted form
at the conclusion of the upcoming trial. However, the Government may make a new application at
that later date for a much smaller portion of the publicly filed Third Enterprise Letter to remain
redacted, based on the evidence publicly disclosed at trial and its evaluation as to whether certain
safety or investigative concerns remain ongoing at that time.
                                                                                         Page 3


       For the reasons set forth herein, the Government respectfully requests the Court grant its
application for the proposed redactions to its Third Enterprise Letter.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                            By: ___s/______________________
                                               Lara Pomerantz
                                               Andrew Thomas
                                               Assistant United States Attorneys
                                               (212) 637-2343/-2106




    Application GRANTED. Unless and until the Court orders otherwise based on a new motion
    from the Government, the Government shall file an unredacted copy of its letter within one
    week of the conclusion of trial in this matter. The Clerk of Court is directed to terminate
    Docket No. 376. SO ORDERED.



                                                         March 3, 2020
